FIRST AMENDMENT, dated as of July 10, 2008 (this “Amendment”), to the Amended
and Restated Five-Year Competitive Advance and Revolving Credit Facility
Agreement, dated as of August 9, 2007 (the “Credit Agreement”), among The
Hartford Financial Services Group, Inc. (the “Company”), the Borrowing
Subsidiaries from time to time party thereto, the lenders named therein, and
Bank of America, N.A., as administrative agent for the lenders (the
“Administrative Agent”).

WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto, intending to be legally bound, agree as
follows:

SECTION 1. Defined Terms. Each capitalized term used but not defined herein
shall have the meaning assigned to it in the Credit Agreement as amended hereby.

SECTION 2. Amendment to Credit Agreement. The first sentence of Section 2.25 of
the Credit Agreement shall be replaced in its entirety by the following:

“The Company may, on no more than two occasions during the term of this
Agreement, by written notice delivered to the Administrative Agent (a copy of
which shall be promptly delivered to each Lender), request that the Lenders
extend the Maturity Date for a period of one year from the Maturity Date then in
effect, such extension to become effective on the date specified in such notice,
which shall be not fewer than 30 days after the date of such notice.”

SECTION 3. Representations and Warranties. The Company, hereby represents and
warrants to each Lender that:

(a) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof and after giving effect to this Amendment, with the same effect as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date; and

(b) as of the date hereof, no Default or Event of Default has occurred and is
continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date on which the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company and Lenders constituting at least the Required Lenders.

SECTION 5. Credit Agreement. Except as specifically set forth in this Amendment,
the Credit Agreement shall remain in full force and effect.

SECTION 6. Applicable Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 7. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute a single contract. Delivery of an executed signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
as effective as delivery of a manually signed counterpart of this Amendment.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers of the day and year first
written above.

      THE HARTFORD FINANCIAL SERVICES GROUP, INC.,
by

 
  /s/ John N. Giamalis
 
   
 
  Name: John N. Giamalis
 
  Title: Senior Vice President and
Treasurer

      BANK OF AMERICA, N.A., as Administrative Agent, by /s/ Aamir Saleem Name:
Aamir Saleem Title: Vice President





2



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: ABN Amro Bank N.V.

         
by
 
 
    /s/ Michael DeMarco      
 
  Name:
Title:   Michael DeMarco
Vice President

          by1     /s/     Andrew C. Salerno     Name: Andrew C. Salerno    
Title: Director





3



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Bank of America N.A.

         
by
 
 
    /s/ Jason Cassity      
 
  Name:
Title:   Jason Cassity
Vice President





4



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: The Bank of New York

         
by
 
 
    /s/ Richard G. Shaw      
 
  Name:
Title:   Richard G. Shaw
Vice President





5



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Branch Banking and Trust Company

         
by
 
 
    /s/ Robert M. Searson      
 
  Name:
Title:   Robert M. Searson
Senior Vice President





6



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: CITIBANK, N.A.

         
by
 
 
    /s/ Maria Hackley      
 
  Name:
Title:   Maria Hackley
Managing Director





7



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Deutsche Bank AG New York Branch

         
by
 
 
    /s/ Richard Herder      
 
  Name:
Title:   Richard Herder
Managing Director

          by1     /s/     Michael Campites     Name: Michael Campites     Title:
Vice President





8



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.



      Name of Lender: Greenwich Capital Markets, Inc., as agent for

The Royal Bank of Scotland plc

         
by
 
 
    /s/ George J. Urban      
 
  Name:
Title:   George J. Urban
Vice President





9



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: JPMORGAN CHASE BANK, N.A.

         
by
 
 
    /s/ Melvin D. Jackson      
 
  Name:
Title:   Melvin D. Jackson
Vice President





10



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Sumitomo Mitsui Banking Corporation

         
by
 
 
    /s/ Yoshihiro Hyakutome      
 
  Name:
Title:   Yoshihiro Hyakutome
General Manager





11



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: SunTrust Banks

         
by
 
 
    /s/ W. Bradley Hamilton      
 
  Name:
Title:   W. Bradley Hamilton
Director





12



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: US Bank, National Association

         
by
 
 
    /s/ Patrick McGraw      
 
  Name:
Title:   Patrick McGraw
Vice President





13



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Wachovia Bank, National Association

         
by
 
 
    /s/ Michelle Dagenhart      
 
  Name:
Title:   Michelle Dagenhart
Vice President





14



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

          Name of Lender:The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch
 
 

by
 
/s/ Scott Schaffer  

     
 
  Name:
Title:   Scott Schaffer
Authorized Signatory





15



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: UBS Loan Finance LLC

         
by
 
 
    /s/ Irja R. Otsa      
 
  Name:
Title:   Irja R. Otsa
Associate Director

          by1     /s/     Mary E. Evans     Name: Mary E. Evans     Title:
Associate Director





16



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Wells Fargo Bank, National Association

         
by
 
 
    /s/ Beth C. McGinnis      
 
  Name:
Title:   Beth C. McGinnis
Senior Vice President





17



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: State Street Bank and Trust Company

         
by
 
 
    /s/ Edward M. Anderson      
 
  Name:
Title:   Edward M. Anderson
Vice President





18



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.



      Name of Lender: William Street Commitment Corporation (Recourse only to
the assets of William Street Commitment Corporation)

         
by
 
 
    /s/ Mark Walton      
 
  Name:
Title:   Mark Walton
Assistant Vice President





19



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Webster Bank, National Association

         
by
 
 
    /s/ Lawrence Davis      
 
  Name:
Title:   Lawrence Davis
Vice President





20



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Credit Suisse, Cayman Islands Branch

         
by
 
 
    /s/ Jay Chall      
 
  Name:
Title:   Jay Chall
Director

          by1     /s/     Gilberto Fontela     Name: Gilberto Fontela     Title:
Assistant Vice President





21



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: Lehman Commercial Paper Inc.

         
by
 
 
    /s/ Rohit Nair      
 
  Name:
Title:   Rohit Nair
Authorized Signatory





22



    SIGNATURE PAGE TO AMENDMENT DATED AS OF JULY 10, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007.

Name of Lender: HSBC Bank USA, N.A.

         
by
 
 
    /s/ Lawrence Karp      
 
  Name:
Title:   Lawrence Karp
Senior Vice President



  1   For any Lender requiring a second signature line.

23